Filed 7/15/16 P. v. Elkins CA3
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                 ----




THE PEOPLE,                                                                                    C080847

                   Plaintiff and Respondent,                                      (Super. Ct. No. 15F04788)

         v.

ROBERT WILLIAM ELKINS,

                   Defendant and Appellant.




         On August 6, 2015, defendant Robert William Elkins was charged with possessing
methamphetamine for sale (count one) and driving on a suspended license, a
misdemeanor (count two).
         On October 26, 2015, defendant pled no contest to count one in return for the
dismissal of count two and a split sentence of three years (the upper term), with one year
to be served in county jail and the remaining two years on mandatory supervision. The
stipulated factual basis for the plea was that defendant possessed methamphetamine for



                                                                   1
sale on or about August 4, 2014, in Sacramento County. Defendant waived referral to
probation and requested immediate sentencing.
       The trial court thereupon imposed the agreed sentence and awarded defendant 168
days of presentence custody credit (84 actual days and 84 conduct days). The court
imposed a $300 restitution fine; a $300 suspended mandatory supervision restitution fine;
a $150 mandatory laboratory fee; a $150 drug program fee; an additional $130 in related
penalties and assessments (statutorily enumerated in the sentencing minute order and
mandatory supervision conditions); a $40 court security fee; and a $30 court facility fee.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                   /s/
                                                   Robie, J.
We concur:


/s/
Nicholson, Acting P. J.


/s/
Hoch, J.



                                                  2